Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION

Claims 1-20 are presented for examination.  Claims 21-40 are canceled and new claims 21-40 have been added by the preliminary amendment filed on 10/29/2021
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/10/2021, 09/10/2021, 02/18/2022, 04/01/2022, 04/11/2022, 08/29/2022 and 10/14/202120 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated.
If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004.
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores real world conditions under which, applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant to proof which cited references is closest to the claimed invention.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, since applicant have filed many related application(s), the applicant is requested to provide appropriate information of related application(s) and their current status as appropriate.  Applicant is requested to review all related application(s) and any other application(s) not listed need to be listed and updated the current status of these application(s), for example, U. S. Patent Application Serial No. 16/421,918, filed on 05/23/2019, now US Patent 11,119,521 and any other application(s) which are not listed and their current status as required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 20 is/are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “wherein the command processor is configured to receive power control commands and issue power control event messages responsive thereto, wherein at least one of the power control commands requires a reduction in an amount of electric power consumed by the at least one power consuming device” and “wherein the event management module is configured to receive the power control event messages, and to select one or more of the at least one controllable device to issue a power reduction message in response to the power control event messages” and “wherein the power reduction message comprises at least one setting of the at least one of the multiplicity of power consuming devices to be changed based on the power reduction message for a predetermined time”; examiner is not sure how and from where the command processor receives event messages and select control device to issue reduction message which is not clear; and as to event management module examiner is not sure how form where the event message to control device power reduction message in response to power control event messages or multiple messages which is not clear and as to examiner is not sure how the power reduction message comprises one setting message of the multiplicity of consuming devices and sent query request is not clear; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent claim 1 is directed to the abstract idea of managing power in a grid, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent system claim 1 and the corresponding independent system and method claim 15 recite, in part, system for power management in an electric power grid, comprising: a server processor and at least one client device in Internet Protocol (IP)-based communication with a multiplicity of power consuming devices in the electric power grid; wherein the server processor is configured to receive power control commands, wherein at least one of the power control commands requires a reduction in an amount of electric power consumed by the multiplicity of power consuming devices; wherein the server processor is configured to select one or more of the at least one client device to issue a power reduction message, wherein the power reduction message comprises at least one setting of at least one of the multiplicity of power consuming devices to be changed based on the power reduction message for a predetermined time.
This system describe the concept of managing energy loads in power grid, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The processor of claim 1 and the corresponding system and method of claim 15 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.

Dependent claims 2-14 and 16-20 refine the objective function of claims 1 and 15 respectively by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	 Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 1-20, 1 -29, 1 -28, 1 -20 and 1 -28 of U.S. Patent No. 11,119,521, 10,396,592, 9,461,471, 9,952,611,9,989,982 and 8,983,669 respectively for example since applicant have many related applications to the instant application examiner has provided example and requested applicant to review related application and make appropriate correction and/or make appropriate action in resolving these issues. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are directed towards similar subject matter for a system for managing power on an electric power grid having power consuming device(s), controllable device(s), client device(s) connected in a communication network for controlling power flow from power grid through power control instructions by reducing power based on revenue grade metrology and provide operating reserve for the electric grid. Claims of instant application appears to broad compares to parent application(s) as stated above and any other patent and/or publication(s) not listed here. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.  Examiner has not rejected any of the claims 21-40 against any of the cited prior arts of the record due to the rejection and objection to claims 21-40 and specification as stated above.

Schmieget et al. (US 2011/0060474 A1) is related to power control device for a power grid having control unit for controlling an energy flow between the power generation unit, the storage unit and the consumer unit and other grid.

Forbes, Jr., et al. (US 10547178) is related to system and method for actively managing electric power over an electric power grid.

Ransom et al. (US 20050138432 A1) is related to system and method for routing power management via XML firewall in a power management architecture for an electrical power distribution system.

Uselton (US 20130090935 A1) is related to distributed renewable energy metering.

Nguyen et al. (US 857999) is related to system and method for communications in a network connected to power lines.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119